DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 6, 7, and 19-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 7 depend from a cancelled claim.  
Claim 19 recites the limitation "the front seat section and rear seat section" in the last indent.  There is insufficient antecedent basis for this limitation in the claim.
Claims 20-25 are deemed indefinite because they are dependent on an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lywood (GB 1406420 as provided by Applicant).
Regarding claims 16 and 26, Lywood discloses an adjustable lifting mechanism comprising: a base (lower link and/or chair structure); a parallelogram structure having four pivotally connected links (21, 27, 28, 29 for instance), the parallelogram connected at two of the four pivots to the base (at least indirectly and/or inasmuch as in the invention); an extension (of 4 for instance) having a fixed end in fixed relation to a first link of the four parallelogram links (29, as it is connected to both 29a and 29b) and disposed at an angle to the first and/or one of the four parallelogram links, configured to maintain its angle with respect to horizontal when angles of the parallelogram are varied upon raising or lowering the lifting mechanism between a sitting mode and a standing mode (this is the general manner of operation); wherein the extension forms a rear seat section having a rear edge and a front edge;  a spring (32) pivotably attached to a link and extending to an adjustable termination point (at 33) on a second link of the parallelogram to form a lifting triangle (with 21, 28, 32), wherein the spring termination point is displaced from a main pivot of the parallelogram (22 or 23 for instance); a front seat section (3) having a rear edge and a front edge; the front seat section pivotally attached to the rear seat section at the front seat rear edge and the rear seat front edge configured to permit the front seat section to drop downward in the standing mode and return to the sitting mode (this is the general manner of operation); and a lifting power adjustment mechanism (33 and corresponding connection of 32) configured to adjust the position of the spring termination point with respect to the first pivot.  Lywood does not disclose the spring attached to an end of the extension.  Changes in size and shape, as well as rearrangement of components, require only routine skill in the art, and it accordingly would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide arrangement as claimed based on normal variation because this could improve function and operation for various users.


Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lywood in view of Lin (US Patent Application Publication Number 2010/0123346).  Lywood renders obvious an arrangement as explained above but does not disclose a series of holes for receiving a pin/spring end.  Such arrangements are well-known as shown by Lin for instance who discloses such an arrangement (see Figures 8 and 9 for instance) along with an associated sliding sleeve (adjacent).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide an arrangement as taught by Lin in Lywood’s device because this could improve function and operation for various users.  Note that while the arrangement is viewed as meeting the shape and arrangement limitations based on the arrangement of the reference devices (the arc of Lywood’s 33 for instance), even if this were not the case, as changes in shape and arrangement of components require only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide arrangement as claimed because this could improve function and operation for various users.

Allowable Subject Matter
Claims 1-4, 8-15 are allowed.
Claims 6 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 19-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.



Response to Arguments
Applicant's arguments filed 19 April 2022 have been fully considered but they are not persuasive.  Specifically, Applicant argues that Lywood does not disclose an extension arranged as claimed or a spring connected to the extension.  Regarding the extension itself, Lywood is viewed as providing such at member 4 which is in a fixed arrangement and extends from member 29.  Applicant’s analysis of element 29a is moot as member 4 provides an extension of member 29 as a whole as previously set forth.  Regarding the arrangement of the spring, it is acknowledged that Lywood fails to disclose the particular arrangement claimed.  However, as set forth above, such an arrangement would have been obvious to one of ordinary skill in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155. The examiner can normally be reached Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP F GABLER/Primary Examiner, Art Unit 3636